

AGREEMENT
 
    This Agreement (this “Agreement”) is made and entered into as of June 3,
2010, by and among SeaChange International, Inc. (the “Company” or “SeaChange”)
and the entities and natural persons listed on Exhibit A hereto (collectively,
the “Ramius Group”) (each of the Company and the Ramius Group, a “Party” to this
Agreement, and collectively, the “Parties”).
 
RECITALS:
 
    WHEREAS, the Company and the Ramius Group have engaged in various
discussions and communications concerning the Company’s business, financial
performance and strategic plans;
 
    WHEREAS, the Ramius Group duly submitted a nomination letter to the Company
on January 26, 2010 (the “Nomination Letter”) nominating two (2) individuals as
director candidates for election to the Company’s board of directors (the
“Board”) at the 2010 annual meeting of stockholders of the Company (including
any adjournment or postponement thereof, the “2010 Annual Meeting”); and
 
    WHEREAS, the Company and the members of the Ramius Group have determined (i)
that the interests of the Company and its stockholders would be best served at
this time by, among other things, avoiding an election contest and the expense
and disruption that may result therefrom and (ii) to come to an agreement with
respect to the composition of the Board, certain matters related to the 2010
Annual Meeting and certain other matters, as provided in this Agreement.
 
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
    1. Board Matters; Board Appointments; 2010 Annual Meeting; Committee
Appointments; Replacement Directors.
 
       (a) Concurrent with the next regularly scheduled meeting of the Board,
but in any event no later than July 15, 2010, the Company shall take all
necessary actions to (i) increase the size of the Board from six (6) to eight
(8) members and (ii) appoint Edward Terino and Raghu Rau to fill the vacancies
on the Board created by increasing its size to eight (8) members (the “New
Appointees”). Mr. Terino shall be appointed to the class of directors whose
terms expire in 2010 and Mr. Rau shall be appointed to the class of directors
whose terms expire in 2011.
 
       (b) Upon execution of this Agreement, the Ramius Group hereby withdraws
its Nomination Letter for the election of two (2) directors at the 2010 Annual
Meeting.
 
       (c) Concurrent with the next regularly scheduled meeting of the Board,
but in any event no later than July 15, 2010, the Company will take all action
necessary in furtherance of the appointment of at least one of the New
Appointees to be a member of each committee of the Board and each committee of
the Board which is created after the date of this Agreement, provided the New
Appointee is otherwise qualified to serve on such committee.
 

--------------------------------------------------------------------------------



       (d) The Company agrees that one of the New Appointees will be included as
a member of any special committee that is established by the Board while either
of the New Appointees is serving as a director of the Board, provided the New
Appointee is otherwise qualified to serve on such committee.
 
       (e) The Company agrees that prior to the time that it mails its
definitive proxy statement for the 2010 Annual Meeting, the Company shall take
all necessary actions to nominate Mr. Terino for election to the Board at the
2010 Annual Meeting together with two (2) existing directors for inclusion in
the Company’s slate of nominees (the “2010 Nominees”) with terms expiring at the
Company’s 2013 annual meeting of stockholders (the “2013 Annual Meeting”).
 
       (f) The Company and the Ramius Group agree that the size of the Board
shall remain fixed at eight (8) members until the conclusion of the Company’s
2011 annual meeting of stockholders (the “2011 Annual Meeting”).
 
       (g) The Company agrees that it shall provide written notice to the Ramius
Group of whether the Company intends to nominate Mr. Rau, or the Rau Replacement
Director (as defined below), if applicable, for election at the 2011 Annual
Meeting no later than the date that is ten (10) business days prior to the
deadline for a stockholder to submit nominations at the 2011 Annual Meeting in
accordance with the advance notice provision set forth in the Company’s Amended
and Restated Bylaws.
 
       (h) The Company agrees that it will recommend, support and solicit
proxies for the election of Mr. Terino in the same manner as for the Company’s
other 2010 Nominees who are up for election at the 2010 Annual Meeting.
 
       (i) The Company agrees that if Mr. Terino is unable or refuses to serve
or stand for election at the 2010 Annual Meeting, or resigns as a director or is
removed as a director prior to the 2013 Annual Meeting, the Ramius Group shall
have the ability to recommend a substitute person(s), who will qualify as
“independent” pursuant to NASDAQ listing standards, to replace Mr. Terino,
subject to the approval of SeaChange’s Corporate Governance and Nominating
Committee in good faith after exercising its fiduciary duties, which approval
shall not be unreasonably withheld (any such replacement nominee appointed in
accordance with the provisions of this clause (i) shall be referred to as the
“Terino Replacement Director”). In the event the Corporate Governance and
Nominating Committee does not accept a substitute person(s) recommended by the
Ramius Group, the Ramius Group will have the right to recommend additional
substitute persons for consideration by the Corporate Governance and Nominating
Committee. Upon the acceptance of a replacement director nominee by the
Corporate Governance and Nominating Committee, the Board will appoint such
replacement director to the Board no later than five (5) business days after the
Corporate Governance and Nominating Committee’s recommendation of such
replacement director. The Terino Replacement Director shall be deemed a New
Appointee for all purposes of this Agreement.
 
- 2 -
 

--------------------------------------------------------------------------------



       (j) The Company agrees that if Mr. Rau is unable or refuses to serve as a
director, resigns as a director or is removed as a director prior to the 2011
Annual Meeting, the Ramius Group shall have the ability to recommend a
substitute person(s), who will qualify as “independent” pursuant to NASDAQ
listing standards, to replace Mr. Rau, subject to the approval of SeaChange’s
Corporate Governance and Nominating Committee in good faith after exercising its
fiduciary duties, which approval shall not be unreasonably withheld (any such
replacement nominee appointed in accordance with the provisions of this clause
(j) shall be referred to as the “Rau Replacement Director”). In the event the
Corporate Governance and Nominating Committee does not accept a substitute
person(s) recommended by the Ramius Group, the Ramius Group will have the right
to recommend additional substitute persons for consideration by the Corporate
Governance and Nominating Committee. Upon the acceptance of a replacement
director nominee by the Corporate Governance and Nominating Committee, the Board
will appoint such replacement director to the Board no later than five (5)
business days after the Corporate Governance and Nominating Committee’s
recommendation of such replacement director. The Rau Replacement Director shall
be deemed a New Appointee for all purposes of this Agreement.
 
       (k) The parties hereto acknowledge that the only matters that may be
presented by the Company for consideration at the 2010 Annual Meeting include
(i) the election of the 2010 Nominees, (ii) the ratification of the Company’s
independent registered public accounting firm, and (iii) any proposals submitted
by stockholders pursuant to Rule 14a-8 for inclusion in the Company’s proxy
materials for the 2010 Annual Meeting.
 
       (l) At the 2010 Annual Meeting, the Ramius Group agrees to appear in
person or by proxy and vote all shares of Common Stock beneficially owned by it
and its affiliates in favor of the election of the 2010 Nominees and the
ratification of the Company’s independent registered public accounting firm (the
“Ramius Supported Proposals”). No later than forty-eight hours prior to the 2010
Annual Meeting, the Ramius Group shall cause to be executed proxies for the
Ramius Supported Proposals (in the form utilized by the Company to solicit
proxies for all stockholders) so as to vote all shares of Common Stock
beneficially owned by it and its affiliates in favor of the Ramius Supported
Proposals. The Ramius Group shall not withdraw or modify any such proxies. From
the date hereof through the 2010 Annual Meeting, neither the Company, the Ramius
Group nor any member of the Ramius Group shall directly or indirectly make any
statements or engage in any activities in opposition to the Ramius Supported
Proposals or enter into any agreement, understanding or arrangement with the
purpose or effect to cause or further any of the foregoing.
 
       (m) Neither the Ramius Group nor any member of the Ramius Group shall (i)
nominate any person for election at the 2010 Annual Meeting or (ii) submit any
proposal for consideration at, or bring any other business before, the 2010
Annual Meeting, directly or indirectly. The Ramius Group shall not enter into
any agreement, understanding or arrangement with a third party with the purpose
or effect to cause or further any of the foregoing or otherwise engage in any
activities with the purpose or effect to cause or further any of the foregoing.
 
       (n) Notwithstanding anything to the contrary herein, if at any time prior
to the conclusion of the 2011 Annual Meeting the Ramius Group’s aggregate
beneficial ownership of Common Stock decreases to less than 3.0% of the
Company’s then outstanding Common Stock, Mr. Rau (or the Rau Replacement
Director) shall tender to the Company an irrevocable resignation letter in a
form satisfactory to the Company, pursuant to which he shall resign from the
Board and all committees thereof to which he is then a member, and the right of
the Ramius Group to recommend a Rau Replacement Director to fill the vacancy
caused by the resignation of Mr. Rau (or any Rau Replacement Director) pursuant
to Section 1(j) shall automatically terminate. The Ramius Group has obtained the
conditional resignation letter from Mr. Rau necessary to effectuate the
provisions of this Section 1(n) and agrees to provide the resignation letter to
the Company to the extent required by this Section 1(n).
 
- 3 -
 

--------------------------------------------------------------------------------



    2. Representations and Warranties of the Company.
 
    The Company represents and warrants to the Ramius Group that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to it, or (ii)
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both could become a default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.
 
    3. Representations and Warranties of the Ramius Group.
 
    The Ramius Group shall cause its Affiliates to comply with the terms of this
Agreement. The Ramius Group represents and warrants to the Company that (a) the
authorized signatory of the Ramius Group set forth on the signature page hereto
has the power and authority to execute this Agreement and to bind it thereto
this Agreement, (b) this Agreement has been duly authorized, executed and
delivered by the Ramius Group, and is a valid and binding obligation of the
Ramius Group, enforceable against the Ramius Group in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Ramius Group as
currently in effect and (d) the execution, delivery and performance of this
Agreement by each member of the Ramius Group does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound.
 
- 4 -
 

--------------------------------------------------------------------------------



    4. Press Release.
 
    Promptly following the execution of this Agreement, the Company and the
Ramius Group shall jointly issue a mutually agreeable press release (the “Mutual
Press Release”) announcing the terms of this Agreement, in the form attached
hereto as Exhibit B. Prior to the issuance of the Mutual Press Release, neither
the Company nor the Ramius Group shall issue any press release or public
announcement regarding this Agreement without the prior written consent of the
other party.
 
    5. Specific Performance.
 
    Each of the members of the Ramius Group, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that the members of the Ramius Group or any of them, on
the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity.
 
    6. Expenses.
 
    The Company shall reimburse the Ramius Group for its reasonable, documented
out of pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2010 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $20,000 in the aggregate.
 
    7. Severability.
 
    If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.  
 
- 5 -
 

--------------------------------------------------------------------------------


 
    8. Notices.
   
    Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 

If to the Company:       SeaChange International, Inc.     50 Nagog Park
    Acton, MA 01720     Attention: Chief Financial Officer     Facsimile: (978)
897-9590   With a copy to:       Choate, Hall & Stewart LLP     Two
International Place     Boston, MA 02110     Attention: William B. Asher, Jr.
    Facsimile: (617) 248-4000   If to the Ramius Group or any member of the
Ramius Group:       Ramius Value and Opportunity Master Fund Ltd     c/o RCG
Starboard Advisors, LLC     599 Lexington Avenue, 20th Floor     New York, New
York 10022     Attention: Owen S. Littman     Telephone: (212) 201-4841
    Facsimile: (212) 845-7986   With a copy to:       Olshan Grundman Frome
Rosenzweig & Wolosky LLP     Park Avenue Tower     65 East 55th Street     New
York, New York 10022     Attention: Steven Wolosky, Esq.     Facsimile: (212)
451-2222


- 6 -
 

--------------------------------------------------------------------------------



    9. Applicable Law.
 
    This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

    10. Counterparts. This Agreement may be executed in one or more counterparts
which together shall constitute a single agreement.
 
    11. Entire Agreement; Amendment and Waiver; Successors and Assigns.
 
    This Agreement contains the entire understanding of the parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and the Ramius Group. No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of the Ramius Group, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of the Ramius Group.
 
- 7 -
 

--------------------------------------------------------------------------------



    12. Nondisparagement.
 
    Each of the Parties covenants and agrees that, for so long as either of the
New Appointees or their respective Replacement Director(s) is serving as a
member of the Board, neither it nor any of its respective subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall in
any way disparage, attempt to discredit, or otherwise call into disrepute, the
other Parties or such other Parties’ subsidiaries, affiliates, successors,
assigns, officers (including any current officer of a Party or a Parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), directors (including any current director of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives.
 
[The remainder of this page intentionally left blank]
 
- 8 -
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.
 

  SEACHANGE INTERNATIONAL, INC.      By:   /s/ Kevin Bisson Name:     Kevin
Bisson Title:       Chief Financial Officer, Treasurer,    
                Secretary and Senior Vice President,                     Finance
and Administration            THE RAMIUS GROUP:   RAMIUS VALUE AND OPPORTUNITY
RAMIUS ADVISORS, LLC MASTER FUND LTD By: Ramius LLC, By: RCG Starboard Advisors,
LLC,     its sole member     its investment manager   RAMIUS LLC RAMIUS
NAVIGATION MASTER FUND LTD By: Cowen Group, Inc., By: Ramius Advisors, LLC,
    its sole member     its investment advisor   COWEN GROUP, INC. RCG PB, LTD
By: Ramius Advisors, LLC,   RCG HOLDINGS LLC     its investment advisor By: C4S
& Co., L.L.C.,        its managing member RAMIUS ENTERPRISE MASTER FUND LTD By:
Ramius Advisors, LLC, C4S & CO., L.L.C.     its investment advisor   RCG
STARBOARD ADVISORS, LLC By: Ramius LLC,     its sole member


By:   /s/ Owen S. Littman Name:   Owen S. Littman Title: Authorized Signatory


/s/ Owen S. Littman OWEN S. LITTMAN Individually and as attorney-in-fact for
Peter A. Cohen, Morgan B. Stark, Jeffrey M. Solomon and Thomas W. Strauss,


- 9 -
 

--------------------------------------------------------------------------------



SCHEDULE A
The Ramius Group
 
RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD
RAMIUS NAVIGATION MASTER FUND LTD
RCG PB, LTD
RAMIUS ENTERPRISE MASTER FUND LTD
RAMIUS ADVISORS, LLC
RCG STARBOARD ADVISORS, LLC
RAMIUS LLC
COWEN GROUP, INC.
RCG HOLDINGS LLC
C4S & CO., L.L.C.
PETER A. COHEN
MORGAN B. STARK
THOMAS W. STRAUSS
JEFFREY M. SOLOMON
 
- 10 -
 

--------------------------------------------------------------------------------



EXHIBIT B
 
[seachange_8kx1x1.jpg]
 

Contact:       Jim Sheehan       Martha Schaefer   SeaChange PR   SeaChange IR  
1-978-897-0100 x3064 1-978-897-0100 x3030     jim.sheehan@schange.com
martha.schaefer@schange.com


SEACHANGE ANNOUNCES SETTLEMENT AGREEMENT WITH RAMIUS
Edward Terino and Raghu Rau to Be Appointed to SeaChange Board of Directors
 
ACTON, Mass. (June 3, 2010) – SeaChange International, Inc. (NASDAQ: SEAC), the
leading provider of software and hardware solutions for video-on-demand (VOD)
television, announced today that it has reached an agreement with Ramius LLC and
certain of its affiliates. Under the terms of the agreement, SeaChange will
increase the size of its Board of Directors from six (6) to eight (8) members,
and appoint Edward Terino and Raghu Rau to its Board. SeaChange will also
nominate Edward Terino for election at the 2010 Annual Meeting of Shareholders,
which is scheduled for July 15, 2010. As part of the settlement agreement,
Ramius has withdrawn its nomination of director candidates to SeaChange’s Board
and will vote in favor of each of the Board’s nominees for election at the 2010
Annual Meeting of Shareholders.
 
     “We welcome open dialogue with and input from our shareholders, and are
pleased to have reached this agreement with Ramius,” commented Bill Styslinger,
Chairman and CEO of SeaChange. “We are delighted to add Ed and Raghu to the
Board, as each will bring extensive experience and a strong track record of
leadership to the SeaChange Board.”
 
     Styslinger added, “Our Board and management team remain committed to
serving the best interests of all SeaChange shareholders. We continue to explore
strategic actions with regard to our portfolio of businesses in order to deepen
our focus on software while currently taking action to improve the profitability
of our video server business. Our Company is committed to reaching pre-tax
margins within the Software segment of 10% for the full year fiscal 2011 and 15%
for the full year fiscal 2012 through R&D cost reductions and other measures
within our control, and the Media Services segment is expected to continue its
profitable growth. Our objective is to achieve a 15% pre-tax margin for the
entire Company.”
 
     On behalf of Ramius, Peter Feld, Managing Director, remarked, “We are
pleased to have worked constructively with SeaChange with the shared goal of
enhancing value for all shareholders. We support the Company’s strategy of
focusing on its core software business and its commitment to significantly
improve the profitability of the Company. We are confident that the appointments
of Ed Terino and Raghu Rau to the Board will strengthen SeaChange and help to
create value for all shareholders.”
 
    The complete Agreement will be included as an exhibit to the Company’s
Current Report on Form 8-K to be filed with the Securities and Exchange
Commission.
 

--------------------------------------------------------------------------------


 
Mr. Edward Terino (56) 
     Mr. Terino is President of GET Advisory Services, LLC, a strategic and
financial management consulting firm focused on the technology and maritime
industries, which he founded in 2009. From 2005 until December 2008, Mr. Terino
served as the Chief Executive Officer and Chief Financial Officer of Arlington
Tankers Ltd., an international seaborne transporter of crude oil and petroleum
products, where he successfully led the merger of Arlington with General
Maritime Corporation in late 2008. From 1996 to 2005, Mr. Terino held Senior
Vice President and Chief Financial Officer positions with several enterprise
software companies including Art Technology Group, Inc., a provider of
Internet-based e-commerce and customer service software focused on the Global
1000 market. Prior to Art Technology Group, Inc., Mr. Terino served as Senior
Vice President, Chief Financial Officer, Treasurer and Secretary of Applix,
Inc., a provider of business intelligence software solutions. Mr. Terino also
spent eleven years at Houghton Mifflin Company, a leading educational publisher
in the U.S. in various senior financial management positions and nine years at
Deloitte & Touche in its consulting services group. Mr. Terino was appointed to
serve as a Director of S1 Corporation in April 2007, Phoenix Technologies Ltd.
In November 2009, and Baltic Trading Limited in March 2010. Mr. Terino is
Chairman of the Audit Committees and is a member of the Compensation Committees
for all three companies. From October 1999 until March 2006, Mr. Terino served
as a Director of EBT International Inc., which was liquidated in 2006. Mr.
Terino holds a B.S. degree from Northeastern University and an MBA from Suffolk
University.
 
Mr. Raghavendra Rau (61) 
     Mr. Raghavendra (Raghu) Rau, 61, is a strategic advisor specializing in
global marketing and business strategy and venture capital and market
development for high-technology companies. Mr. Rau currently serves on the
Marketing Advisory Board of Cleversafe, Inc., a provider of dispersed data
storage technologies, and on the Strategic Advisory Board of IOCOM Integrated
Communications, a provider of software and related services to companies,
research labs, and government institutions. From 1992 to 2008, Mr. Rau held a
number of positions with Motorola, Inc., including leadership positions in
marketing and strategy, most recently serving as the Senior Vice President,
Mobile TV Solutions Business from 2007 to 2008. Since May 2010, Mr. Rau has also
served as a director of Microtune, Inc., a designer of advanced radio frequency
electronics.
 
About SeaChange 
     SeaChange International is a leading provider of software applications,
services and integrated solutions for video-on-demand (VOD), digital
advertising, and content acquisition monetization and management. Its powerful
open VOD and advertising software and scalable hardware enable cable and telco
operators, as well as broadcasters, to provide new on-demand services and to
gain greater efficiencies in advertising and content delivery. With its Emmy
Award-winning and patented technology, thousands of SeaChange deployments are
helping broadband, broadcast and satellite television companies to streamline
operations, expand services and increase revenues. Headquartered in Acton,
Massachusetts, SeaChange has product development, support and sales offices
around the world. Visit www.schange.com.
 
About Ramius LLC 
     Ramius LLC is an investment advisor that manages assets in a variety of
alternative investment strategies. Ramius LLC is headquartered in New York with
offices located in London, Luxembourg, Tokyo, Hong Kong and Munich.
 

--------------------------------------------------------------------------------


 
Safe Harbor Provision
 
Statements in this release may contain certain forward-looking statements. All
statements included in this release concerning activities, events or
developments that SeaChange expects, believes or anticipates will or may occur
in the future are forward-looking statements. Actual results could differ
materially from the results discussed in the forward-looking statements.
Forward-looking statements are based on current expectations and projections
about future events and involve known and unknown risks, uncertainties and other
factors that may cause actual results and performance to be materially different
from any future results or performance expressed or implied by forward-looking
statements. Further information on factors that could cause actual results to
differ from those anticipated is detailed in various publicly available
documents made by SeaChange from time to time with the Securities and Exchange
Commission, including but not limited to, those appearing at Item 1A under the
caption “Risk Factors” in SeaChange’s Annual Report on Form 10-K filed with the
Commission on April 9, 2010. Any forward-looking statements should be considered
in light of those factors. SeaChange cautions readers not to place undue
reliance on any such forward-looking statements, which speak as of the date they
are made. SeaChange disclaims any obligation to publicly update or revise any
such statements to reflect any change in SeaChange’s expectations or events,
conditions or circumstances on which any such statements may be based, or that
may affect the likelihood that actual results may differ from those set forth in
the forward-looking statements.
 
SeaChange will file a proxy statement in connection with its 2010 Annual Meeting
of Shareholders. Shareholders are strongly advised to read the proxy statement
when it becomes available because it contains important information. Investors
will be able to obtain the proxy statement, any amendments or supplements to the
proxy statement and other documents filed by the Company with the SEC at
www.sec.gov. Copies of the proxy statement and any amendments and supplements
will also be available for free at the Company’s website at www.schange.com or
by writing to SeaChange, 50 Nagog Park, Acton, MA 01720, Attention: Investor
Relations. Detailed information regarding the names, affiliations and interests
of individuals who may be deemed participants in the solicitation of proxies of
the Company’s shareholders will be available on a Schedule 14A filed with the
SEC.
 

--------------------------------------------------------------------------------